Citation Nr: 9932349	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-25 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel






INTRODUCTION

The veteran served on active duty from June 1966 to March 
1974, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, effective September 9, 1994.  The veteran timely 
appealed this determination to the Board.

When this matter was previously before the Board, in August 
1998, it was remanded to provide the veteran's representative 
at the RO an opportunity to present written argument on the 
veteran's behalf.  In May 1999, the veteran representative 
submitted such written argument in support of the veteran's 
claim.  

Because the veteran has disagreed with the initial rating 
assigned for his bilateral hearing loss, the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In his July 1995 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board at the local VA office.  
In a June 1997 letter, the RO notified the veteran that the 
hearing was scheduled to take place in September 1997; that 
notice was not returned as undeliverable.  However, the 
veteran failed to report for the hearing, and the claims file 
reflects that, since that time, neither he nor his 
representative has requested that the hearing be rescheduled.  
On the contrary, in a February 1999 statement, the veteran 
indicated that he wished his file to be forwarded to BVA for 
immediate action.  Under the circumstances, the Board 
determines that the veteran's request for a Board hearing is 
withdrawn.  See 38 C.F.R. § 20.702 (1999).



REMAND

A review of the claims file reveals that the issue on appeal 
must be remanded for further development and adjudication.

The Board observes that, during the course of this appeal, 
the criteria for evaluating diseases of the ear and other 
sense organs, to include disability from hearing loss, were 
changed, effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  Under the new 
criteria, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. 
§ 4.86).

In this case, none of the pure tone thresholds elicited on VA 
audiological evaluation in November 1994 was higher that 45.  
However, given the length of time since that evaluation, and 
the veteran and his representative's assertions that his 
hearing has worsened, the revised rating criteria may well be 
applicable to the veteran's case.  Where, as here, the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO 
has not, to date, considered the veteran's claim under both 
the former and revised applicable schedular criteria.  Such 
action is necessary, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Accordingly, after the RO associates with the claims file all 
outstanding records of pertinent treatment (to include from 
Dr. June R. Tunstall), the RO should schedule the veteran to 
undergo audiological evaluation to assess the current 
severity of his hearing loss.  Then, the RO should consider 
the claim under both the former and revised applicable 
schedular criteria, applying the more favorable.  The RO 
should also consider whether staged rating of the veteran's 
hearing loss is warranted, consistent with Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).  Furthermore, if the claim 
is again denied, the RO must provide notice to the veteran of 
pertinent additional legal authority considered (to include 
the revised applicable schedular criteria), and afford him an 
opportunity to respond with argument/evidence.

Finally, the Board notes that, in a February 1999 rating 
decision, the RO denied the veteran's petition to reopen a 
claim for service connection for tinnitus.  Although he 
indicated in a later-dated February 1999 statement that he 
desired a VA examination for such condition (suggesting 
possible disagreement with the prior denial), a May 1999 
statement filed with the RO by his represententative, 
specifically referring to evidence submitted sufficient to 
reopen the claim, clearly constitutes a Notice of 
Disagreement (NOD) with the February 1999 rating action.  See 
38 C.F.R. § 20.201 (1999).  However, the claims file does not 
reflect that the RO has issued the veteran a Statement of the 
Case (SOC) with respect to this claim.  Therefore, on remand, 
if it has not already done so, the RO must issue to the 
veteran an SOC with respect to his petition to reopen his 
claim for service connection for tinnitus.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records from Dr. 
June R. Tunstall, in Hopewell, Virginia, 
as well as from any other facility or 
source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  If it has not already done so, the RO 
must issue the veteran a Statement of the 
Case with respect to his petition to 
reopen a claim for service connection for 
tinnitus, to include notification of the 
need to timely file a substantive appeal 
to perfect his appeal on this issue.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA audiological evaluation 
to determine the current severity of his 
bilateral hearing loss.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a complete 
copy of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent history and 
complaints.  All pertinent tests and 
studies, to include speech discrimination 
tests, should be accomplished, and all 
clinical findings should be reported, in 
detail.  All evaluation results must be 
set forth in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the propriety of the 
initial noncompensable evaluation 
assigned for his bilateral hearing loss, 
in light of all relevant evidence of 
record, and all pertinent legal 
authority.  Such readjudication should 
include specific consideration of the 
criteria in effect prior to June 10, 
1999, as well as the new criteria for 
rating diseases of the ear and other 
sense organs that became effective on 
that date.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The RO 
should also consider whether staged 
rating is appropriate in light of 
Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999).  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

6.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  The veteran and 
his representative are hereby reminded 
that Board review of any issue not 
currently in appellate status (to include 
the veteran's petition to reopen his 
claim for service connection for 
tinnitus) may be obtained only if a 
timely notice of disagreement and, after 
issuance of a statement of the case, a 
timely substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


